
	
		II
		111th CONGRESS
		2d Session
		S. 3755
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure fairness in admiralty and maritime law and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness in Admiralty and Maritime
			 Law Act.
		2.Amendments to
			 limitation of shipowners’ liability Act of 1851
			(a)In
			 generalChapter 305 of title 46, United States Code, is amended
			 as follows:
				(1)Subsection (a) of
			 section 30505 is amended to read as follows:
					
						(a)In
				generalExcept as provided in section 30506 of this title, the
				liability of the owner of a vessel for any claim, debt, or liability described
				in subsection (b) shall not exceed the value of the vessel and pending freight.
				If the vessel has more than one owner, the proportionate share of the liability
				of any one owner shall not exceed that owner’s proportionate interest in the
				vessel and pending
				freight.
						.
				(2)Subsection (c) of
			 section 30505 is amended to read as follows:
					
						(c)Claims not
				subject to limitationSubsection (a) does not apply—
							(1)to a claim for
				wages;
							(2)to a claim for
				personal injury;
							(3)to a claim for
				wrongful death; or
							(4)to a claim
				relating to oil drilling or exploration or the discharge of oil from a vessel
				or offshore facility, as those terms are defined in section 1001 of the Oil
				Pollution Act of 1990 (33 U.S.C.
				2701).
							.
				(3)By adding at the
			 end of the section:
					
						(d)Exclusion
							(1)ExclusionUnless
				the claim involves the privity or knowledge of the owner, claims for personal
				injury or wrongful death are subject to the limitation in subsection (a) if the
				vessel was a fishing vessel.
							(2)Fishing vessel
				definedIn this subsection, the term fishing vessel
				means—
								(A)a vessel, boat,
				ship, or other watercraft that is used for, equipped to be used for, or of a
				type normally used for—
									(i)charter fishing
				(as defined in section 3(3) of the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1802(3)));
									(ii)commercial
				fishing (as defined in section 3(4) of such Act (16 U.S.C. 1802 (4)));
				or
									(iii)aiding or
				assisting one or more vessels at sea in the performance of any activity
				relating to commercial fishing (as so defined), including preparation, supply,
				storage, refrigeration, transportation, or processing; but
									(B)does not include
				a passenger vessel (as defined in section
				2101(22)).
								.
				(4)Subsection (c) of
			 section 30511 is amended to read as follows:
					
						(c)Cessation of
				other actionsAt the time that an action has been brought under
				this section and the owner has complied with subsection (b), all claims and
				proceedings against the owner related to the matter in question which are
				subject to limitation under section 30505 shall
				cease.
						.
				3.Assessment of
			 punitive damages in maritime law
			(a)In
			 generalChapter 301 of title 46, United States Code, is amended
			 by adding at the end the following:
				
					30107.Punitive
				damages
						Except as
				otherwise provided in this title, in a civil action for damages arising out of
				a maritime tort, punitive damages may be assessed without regard to the amount
				of compensatory damages assessed in the
				action.
						.
			(b)Clerical
			 amendmentThe table of contents for chapter 301 of title 46,
			 United States Code, is amended by adding at the end the following:
				
					30107. Punitive
				damages.
				
			4.Amendments to
			 the Death on the High Seas Act
			(a)In
			 generalChapter 303 of title 46, United States Code, is
			 amended—
				(1)in section 30302,
			 by inserting or law after admiralty;
				(2)in section 30303,
			 by inserting and nonpecuniary loss after pecuniary
			 loss;
				(3)in section 30303,
			 by striking sustained by and all that follows and inserting
			 sustained, plus a fair compensation for the decedent’s pain and
			 suffering. In this section, the term ‘nonpecuniary loss’ means the loss of
			 care, comfort, and companionship.;
				(4)in section 30305,
			 by inserting or law after admiralty; and
				(5)in section 30306,
			 by inserting or law after admiralty.
				(b)Aviation
			 accidents
				(1)In
			 generalSection 30307 of title 46, United States Code, is
			 amended—
					(A)by striking
			 subsection (a) and inserting the following:
						
							(a)Definitions
								(1)Commercial
				aviation; general aviationThe terms commercial
				aviation and general aviation have the same meaning as
				those terms, respectively, as used in subtitle VII of title 49, United States
				Code.
								(2)Nonpecuniary
				damagesThe term nonpecuniary damages means damages
				for loss of care, comfort, and
				companionship.
								;
					(B)by inserting
			 or general aviation after commercial aviation in
			 subsections (b) and (c); and
					(C)by adding at the
			 end thereof the following:
						
							(d)ProcedureNotwithstanding
				sections 30302, 30305, and 30306, an action to which this section applies may
				be brought in admiralty and may not be brought in
				law.
							.
					(2)Conforming
			 amendments
					(A)Section
			 headingSection 30307 of title 46, United States Code, is amended
			 in the heading by striking Commercial aviation and by inserting
			 Aviation.
					(B)Clerical
			 amendmentThe table of contents for chapter 303 of title 46,
			 United States Code, is amended by striking the item relating to section 30307
			 and inserting the following:
						
							
								30307. Aviation
				accidents
							
							.
					(c)Application to
			 fishing vessels
				(1)In
			 generalNone of the amendments made by this section shall apply
			 with respect to a fishing vessel.
				(2)Fishing vessel
			 definedIn this subsection, the term fishing vessel
			 means—
					(A)a vessel, boat,
			 ship, or other watercraft that is used for, equipped to be used for, or of a
			 type normally used for—
						(i)charter fishing
			 (as defined in section 3(3) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1802(3)));
						(ii)commercial
			 fishing (as defined in section 3(4) of such Act (16 U.S.C. 1802 (4)));
			 or
						(iii)aiding or
			 assisting one or more vessels at sea in the performance of any activity
			 relating to commercial fishing (as so defined), including preparation, supply,
			 storage, refrigeration, transportation, or processing; but
						(B)does not include
			 a passenger vessel (as defined in section 2101(22) of title 46, United States
			 Code).
					5.Improvements to
			 recovery under the Jones ActSection 30104 of title 46, United States
			 Code, is amended to read as follows:
			
				30104.Personal
				injury to or death of seamen
					(a)In
				generalA seaman injured in the course of employment or, if the
				seaman dies from the injury, the personal representative of the seaman may
				elect to bring a civil action at law, with the right of trial by jury, against
				the employer. Laws of the United States regulating recovery for personal injury
				to, or death of, a railway employee apply to an action under this
				section.
					(b)Loss of care,
				comfort, and companionshipIn addition to other amounts
				authorized under such laws, for any claim relating to oil drilling or
				exploration or the discharge of oil the recovery for a seaman who so dies shall
				include recovery for loss of care, comfort, and
				companionship.
					.
		6.Effective
			 dateThe amendments made by
			 this title shall apply to—
			(1)causes of action
			 and claims arising after April 19, 2010; or
			(2)actions commenced
			 before the date of enactment of this Act that have not been finally
			 adjudicated, including appellate review, as of that date.
			
